Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (Pub. No.: US 2018/0113227A1) and further in view of Admitted prior art henceforth (“Background”)
With respect to claim 1:
Lin discloses a method for providing an item of conversion information describing an allocation of at least one physical property value of a material in a voxel relating to an image value of the voxel in a three-dimensional (3D) image dataset recorded with an X-(parag. 0010), the determining of the calibration dataset comprising scanning a phantom in the X-ray apparatus (parag. 0048), the phantom comprising at least one calibration material (parag. 00101, 0018 discloses calibration Phantom), wherein the 3D image dataset is recorded with a receiving spectrum geared to an X-ray detector of the X-ray apparatus (parag. 0059), the receiving spectrum being described by at least one spectral parameter (parag. 0010); and determining the allocation dependent upon the at least one spectral parameter (parag. 0045-0046, 0053 and 0107), the determining of the allocation comprising using calibration data derived from the determined calibration dataset describing different receiving spectra (parag. 0053);
Lin discloses the claim limitation but does not explicitly mention the word rule even though everything centered on allocation rule, 
Background discloses allocation rule as in (parag. 0002-0003). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to utilize the teaching of Background into the teaching of Lin in order to provide an item of conversion information describing an allocation rule of at least one physical property value of a material.
With respect to claim 2: 
Lin discloses the method wherein the at least one spectral parameter includes a slice- specific extent parameter describing an extent of the patient, and the phantom is a phantom including a water-equivalent attenuating phantom material around the at least one calibration material (parag. 0048). 
With respect to claim 3: 
 Lin discloses the method wherein the phantom is a phantom with, for each calibration material of the at least one calibration material, a plurality of geometrical extents of the26 water-equivalent attenuating phantom material surrounding the respective calibration material (parag. 0042). 
With respect to claim 18:
Lin discloses an X-ray apparatus comprising: a recording device comprising (parag. 0069 discloses files are being recorded)  29 an X-ray detector and an X-ray source (parag. 0042, 0044); and a controller (parag. 0108 discloses processor) configured to provide an item of conversion information describing an allocation of at least one physical property value of a material in a voxel relating to an image value of the voxel in a three-dimensional (3D) image data set recorded with the X-ray apparatus, the provision of the item of conversion information comprising determination of a calibration dataset that is used for determining the allocation (parag. 0010), the determination of the calibration dataset comprising scanning a phantom in the X-ray apparatus (parag. 0048), the phantom comprising at least one calibration material (parag. 00101, 0018 discloses calibration Phantom), wherein the 3D image data set is recorded with a receiving spectrum geared to an X-ray detector of the X-ray apparatus (parag. 0059), the receiving spectrum being described by at least one spectral parameter (parag. 0010); and determination of the allocation dependent upon the at least one spectral parameter (parag. 0045-0046, 0053 and 0107), the determination of the allocation comprising use of calibration data derived from the determined calibration dataset describing different receiving spectra (parag. 0053).
Lin discloses the claim limitation but does not explicitly mention the word rule even though everything centered on allocation rule, 
Background discloses allocation rule as in (parag. 0002-0003). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to utilize the teaching of Background into the teaching of Lin in order to provide an item of conversion information describing an allocation rule of at least one physical property value of a material.
With respect to claim 19:
Lin discloses a non-transitory computer-readable storage medium that stores instructions executable by a computer to provide an item of conversion information describing an allocation of at least one physical property value of a material in a voxel relating to an image value of the voxel in a three-dimensional (3D) image data set recorded with an X-ray apparatus, the instructions comprising: determining a calibration dataset that is used for determining the allocation (parag. 0010), the determining of the calibration database comprising scanning a phantom in the X-ray apparatus (parag. 0048), the phantom comprising at least one calibration material (parag. 00101, 0018 discloses calibration Phantom), wherein the 3D image data set is recorded with a receiving spectrum geared to an X-ray detector of the X-ray apparatus (parag. 0059), the receiving spectrum being described by at least one spectral parameter (parag. 0010); and determining the allocation dependent upon the at least one spectral parameter (parag. 0045-0046, 0053 and 0107), the determining of the allocation comprising using calibration data derived from the determined calibration dataset describing different receiving spectra (parag. 0053);
Lin discloses the claim limitation but does not explicitly mention the word rule even though everything centered on allocation rule, 
Background discloses allocation rule as in (parag. 0002-0003). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to utilize the teaching of Background into the teaching of Lin in order to provide an item of conversion information describing an allocation rule of at least one physical property value of a material.

Claims 4-17 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (Pub. No.: US 2018/0113227A1), admitted prior art (background) as applied to claim 1 above, and further in view of Rohler (Pub. No.: US 2014/0072108A1).
With respect to claim 4: 
The rejection of claim 1 is incorporated; Lin does not explicitly disclose wherein the plurality of geometrical extents are diameters. Rohler discloses the method wherein the plurality of geometrical extents are diameters (parag. 0176).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to utilize the teaching of Rohler into teaching of Lin in order to evaluate dose performance of a radiographic imaging system with respect to image quality using a phantom, a channelized hotelling observer module as a model observer, and a printer, a plaque, or an electronic display.
With respect to claim 5: 
Rohler discloses the method of claim 2, wherein the a slice-specific extent parameter comprises a mean diameter of the patient, and wherein the mean diameter of the 
With respect to claim 6: 
Lin discloses the method wherein the slice-specific extent parameter is determined from the image dataset, from a topogram recorded for planning the recording of the image dataset, or from a combination thereof (parag. 0032 discloses slice datatset).  
With respect to claim 7: 
Lin discloses the method of claim 2, wherein with an extent parameter available for each slice of the image dataset, the conversion information is determined slice-specifically (parag.0032).  
With respect to claim 8: 
Lin discloses the method wherein the at least one spectral parameter comprises at least one generating parameter describing a transmitting spectrum generated by an X-ray source, and wherein the calibration dataset is determined for a plurality of different generating parameters or filter parameters (parag. 0081, 0088). 
With respect to claim 9: 
Lin discloses the method wherein the at least one generating parameter comprises a tube voltage, at least one filter parameter describing at least one filter that is employed, or the tube voltage and the at least one filter parameter (parag. 0052). 
With respect to claim 10: 
Rohler discloses the method of claim 1, wherein for at least one spectral parameter of the 3D image dataset for which no calibration data is available in the calibration dataset, calibration data is derived by interpolation (parag. 0116, 0181).
With respect to claim 11: 
Lin discloses the method of claim 1, wherein a stoichiometric calibration is used, and wherein free model parameters of a stoichiometric model used for determining the allocation rule are described by the calibration data dependent upon the at least one spectral parameter (parag. 0010).
With respect to claim 14:
Rohler discloses the method of claim 1, further comprising determining the conversion information at the X-ray apparatus and transferring the conversion information together with the image dataset to an evaluating device further evaluating the image dataset (parag. 0178). 
With respect to claim 15:
Rohler discloses the method wherein the conversion information is addable to the image dataset as metadata, the image dataset transferred processable by evaluation for contrast optimization with regard to a representation, or a combination thereof (parag. 0095).  
With respect to claim 16:
Lin discloses the method of claim 1, wherein the determining of the calibration dataset is repeatable cyclically, is carried out entirely automatically according to a calibration program by the X- ray apparatus, the respective current calibration dataset is stored in a database of the X-ray apparatus, or any combination thereof Claim 12 and 17).

Allowable Subject Matter
Claims 12, 13, 17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJIBOLA A AKINYEMI whose telephone number is (571)270-1846.  The examiner can normally be reached on Monday-Friday 8:00am-5:00pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YUWEN PAN can be reached on (571)-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/AJIBOLA A AKINYEMI/Primary Examiner, Art Unit 2649